Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presenting for examining.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) submitted on 3/15/21 by the applicant have been received and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed over prior art of references.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-20 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Furthermore, the prior art of record does not teach a memory device (and a corresponding method of operating) including “a sense signal controller configured to determine, during a program operation on a first memory cell among the selected memory cells, a bit line set-up time of a bit line coupled to the first memory cell based on at least one of a state of second memory cells adjacent to the first memory cell and a number of program loops performed on the first memory cell, the first memory cell having a threshold voltage higher than a pre-verify voltage and lower than a main verify voltage” as disclosed with other limitations in claims 1, 16 and 20.
Each dependent claim inherits the allowable subject matter from its respective independent claim(s) and is similarly allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Closest prior art, US-20210210146 (Lee), disclose a peripheral circuit  configured to perform a program operation on selected memory cells connected to a selected word line among the multiple word lines.
US- 20210327513 (Hwang) and US- 20220068388 (Shin) disclose various programming technics for a program voltage in each program loop, but none 
Also, applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN N NGUYEN whose telephone number is (571)272-1879. The examiner can normally be reached Monday- Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 5712721869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HIEN N. NGUYEN
Primary Examiner
Art Unit 2824


/HN/March 11, 2022

/HIEN N NGUYEN/Primary Examiner, Art Unit 2824